DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is sent in response to amended application S/N 14/573,245 filed on October 05, 2020. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3, 5-8, 10, 12-15, 17, 19-20 are allowed.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Written authorization for this examiner's amendment was given by Applicant's Representative, Erik Swenson (Reg. No. 45,147), on March 1, 2021.
Please amend the claims, which were filed on October 05, 2020 with new versions as follows:

 (Currently Amended)  A method for obtaining access to database files in a computing system that includes computing hardware, an underlying operating environment executing on the computing hardware, the underlying operating environment defining 
receiving, at the emulated operating system, a first call from a database management system executing over the emulated operating system, the first call requesting access to a database file in the second file system;
transmitting, from the emulated operating system, a second call to the operating system interface requesting that a memory-mapped data expanse file be created in the first file system and managed by the operating system interface, the memory-mapped data expanse file containing content of the database file in the second file system and being distinct from any swap file used for virtual-memory paging of programs other than the database management system; 
receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful transfer of the content of the database file in the second file system to the memory-mapped data expanse file; 
transmitting the first mapped address to the database management system such that the database management system accesses a bank of memory addresses without having to cache the memory-mapped data expanse file; and
receiving, at the emulated operating system, a third call from the database management system, wherein the third call specifies a view address and a size of a view to be created of the memory-mapped data expanse file;
wherein the first call is converted from a call compatible with the database management system to a call compatible with the operating system interface, wherein the second call is compatible with the operating system interface
(Cancelled)  
(Currently Amended)  The method of claim 1, wherein the second address comprises an extended mode virtual address.
(Canceled)
(Currently Amended)  The method of claim 1, wherein the database file in the second file system has a size greater than an address range available to the database management system.
(Currently Amended)  The method of claim 1, wherein a plurality of memory-mapped data expanse files are located at the operating system interface, and wherein each memory-mapped data expanse file of the plurality of memory-mapped data expanse files represents a different mapping to a different database file in the second file system.
(Currently Amended)  The method of claim 1, wherein the database file in the second file system is physically stored in an external disk.
(Currently Amended)  A computer program product operable in a computing system that includes computing hardware, an underlying operating environment executing on the computing hardware, the underlying operating environment defining a first file system, an emulated operating system executing over the underlying operating environment, the emulated operating system defining a second file system that is distinct from the first file system, and an operating system interface that facilitates access to the first file system from the emulated operating system, comprising:
a non-transitory computer-readable medium comprising instructions which, when executed by a processor of the computing system, cause the processor to perform operations including: 
in the second file system in the second file system, the database management system executing over the emulated operating system;
transmitting, from the emulated operating system, a second call to the operating system interface requesting that a memory-mapped data expanse file be created in the first file system and managed by the operating system interface, the memory-mapped data expanse file in the second file system and being distinct from any swap file used for virtual-memory paging of programs other than the database management system; 
receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful transfer of the content of the database file in the second file system to the memory-mapped data expanse file; and
transmitting the first mapped address to the database management system such that the database management system accesses a bank of memory addresses without having to cache the memory-mapped data expanse file;
receiving, at the emulated operating system, a third call from the database management system, wherein the third call specifies a view address and a size of a view to be created of the memory-mapped data expanse file; and
transmitting, from the emulated operating system, the view address to the database management system;
wherein the first call is converted from a call compatible with the database management system to a call compatible with the operating system interface, wherein the second call is compatible with the 
(Cancelled)  
(currently Amended)  The computer program product of claim 8, wherein the second address comprises an extended mode virtual address.
(Canceled)
(Currently Amended)  The computer program product of claim 8, wherein the database file in the second file system has a size greater than an address range available to the database management system.
(Currently Amended)  The computer program product of claim 8, wherein a plurality of memory-mapped data expanse files are located at the operating system interface, and wherein each memory-mapped data expanse file of the plurality of memory-mapped data expanse files represents a different mapping to a different database file in the second file system.
(Original)  The computer program product of claim 8, wherein the database file is physically stored in an external disk.
(Currently Amended)  An apparatus, comprising:
computing hardware including memory and a processor coupled to the memory, an underlying operating environment executing on the computing hardware, the underlying operating environment defining a first file system, an emulated operating system executing over the underlying operating environment, the emulated operating system defining a second file system that is distinct from the first file system, and an operating system interface that facilitates access to the first file system from the emulated operating system; and

receiving, at the emulated operating system, a first call from a database management system requesting access to a database file in the second file system in the second file system, the database management system executing over the emulated operating system;
transmitting, from the emulated operating system, a second call to  the operating system interface requesting that a memory-mapped data expanse file be created in the first file system and managed by the operating system interface, the memory-mapped data expanse file in the second file system and being distinct from any swap file used for virtual-memory paging of programs other than the database management system;
receiving, at the emulated operating system, a first mapped address representing the memory-mapped data expanse file in response to successful transfer of the content of the database file in the second file system to the memory-mapped data expanse file; and
transmitting the first mapped address to the database management system such that the database management system accesses a bank of memory addresses without having to cache the memory-mapped data expanse file; and
receiving, at the emulated operating system, a third call from the database management system, wherein the third call specifies a view address and a size of a view to be created of the memory-mapped data expanse file;
wherein the first call is converted from a call compatible with the database management system to a call compatible with the operating system interface, wherein the second call is compatible with the operating system interface, 

(Cancelled)  
(Currently Amended)  The apparatus of claim 15, wherein the second address comprises an extended mode virtual address.
(Canceled)
(Currently Amended)  The apparatus of claim 15, wherein the database file in the second file system has a size greater than an address range available to the database management system, and wherein the database file in the second file system is physically stored in an external disk.
(Currently Amended)  The apparatus of claim 15, wherein a plurality of memory-mapped data expanse files are located at the operating system interface, and wherein each memory-mapped data expanse file of the plurality of memory-mapped data expanse files represents a different mapping to a different database file in the second file system.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 8, 15.
More specifically, the prior art of record does not specifically suggest the combination of “receiving, at the emulated operating system, a first mapped address claims 1, 8, 15.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 8, 15 are allowed. The dependent claims 3, 5-7, 10, 12-14, 17, 19-20, being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
	
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169